OPINION — AG — TWO MEMBERS OF A DEPENDENT DISTRICT SCHOOL BOARD CONSISTING OF THREE MEMBERS MEETING UNDER THE CONDITIONS OUTLINED IN YOUR LETTER, CAN SIGN A VALID CONTRACT FOR A NEW TEACHER FOR THE ENSUING SCHOOL YEAR. HOWEVER, SUCH CONTRACT DOES NOT LEGALLY DISCHARGE THE OLD TEACHER, BUT IT IS NECESSARY THAT THE SCHOOL BOARD NOTIFY THE OLD TEACHER IN WRITING, AS REQUIRED IN 70 Ohio St. 1961, 6-1(E) [70-6-1], BEFORE APRIL 10TH, THAT SHE WILL NOT BE EMPLOYED FOR THE ENSUING FISCAL YEAR. TWO MEMBERS SIGNED A CONTRACT WITH A TEACHER FOR THE ENSUING SCHOOL YEAR AND ONE OF THESE MEMBERS WHO SIGNED THE CONTRACT WILL GO OFF THE SCHOOL BOARD IN THE COMING ELECTION AND WILL NOT BE A CANDIDATE FOR RE ELECTION. CITE: ARTICLE X, SECTION 26 (W. J. MONROE)